 

Exhibit 10.1

 

FORM OF INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) dated as of             ,
2019, by and between Kaixin Auto Holdings, an exempted Cayman Islands company
(the “Company”) and             , a [director and/or executive officer] of the
Company (the “Indemnitee”).

 

WHEREAS, it is essential to the Company that it be able to retain and attract
the most capable persons available as directors and officers;

 

WHEREAS, increased corporate litigation has subjected directors and officers to
litigation risks and expenses, and the limitations on the availability of
directors and officers liability insurance have made it increasingly difficult
for the Company to attract and retain such persons;

 

WHEREAS, the Company’s governing documents require it to indemnify its directors
and officers to the fullest extent permitted by law and permit it to make other
indemnification arrangements and agreements; and

 

WHEREAS, the Company desires to provide the Indemnitee with specific contractual
assurance of the Indemnitee’s rights to full indemnification against litigation
risks and expenses (regardless of any amendment to or revocation of the
Company’s governing documents or any change in the ownership of the Company or
the composition of its Board of Directors).

 

NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

1. Indemnification.

 

(a) Indemnification of Expenses.

 

(i) Third-Party Claims. Subject to Section 8 below, the Company shall indemnify
and hold harmless the Indemnitee to the fullest extent permitted by law if the
Indemnitee was or is or becomes a party to or witness in, or is threatened to be
made a party to or witness in, any threatened, pending or completed action,
suit, proceeding or alternative dispute resolution mechanism, or any hearing,
inquiry or investigation that such Indemnitee reasonably believes might lead to
the institution of any such action, suit, proceeding or alternative dispute
resolution mechanism, whether civil, criminal, administrative, investigative or
other (hereinafter a “Claim”) (other than an action by right of the Company) by
reason of the fact that the Indemnitee is or was a director or officer of the
Company, or any subsidiary or affiliated entity of the Company, or is or was
serving at the request of the Company as a director or officer of another
corporation, partnership, limited liability company, joint venture, trust or
other enterprise, or by reason of any action or inaction on the part of the
Indemnitee while serving in such capacity (hereinafter, an “Agent”) or as a
direct or indirect result of any Claim made by any shareholder of the Company
against the Indemnitee and arising out of or related to any round of financing
of the Company (including but not limited to Claims regarding non-participation,
or non-pro rata participation, in such round by such shareholder), or made by a
third party against the Indemnitee based on any misstatement or omission of a
material fact by the Company in violation of any duty of disclosure imposed on
the Company by securities or common laws (hereinafter an “Indemnification
Event”) against any and all expenses (including attorneys’ fees and all other
costs, expenses and obligations), judgments, fines, penalties and amounts paid
in settlement (if, and only if, such settlement is approved in advance by the
Company, which approval shall not be unreasonably withheld) (the “Expenses”)
actually and reasonably incurred by the Indemnitee in connection with
investigating, attempting to amicably resolve, preparing for, defending or
participating in (including on appeal) such Claim if the Indemnitee acted in
good faith and in a manner he or she reasonably believed to be in, or not
opposed to, the best interests of the Company and, with respect to any criminal
action or proceeding, had no reasonable cause to believe his conduct was
unlawful.

 

(ii) Derivative Actions. If the Indemnitee is a person who was or is a party or
is threatened to be made a party to any Claim by or in the right of the Company
to procure a judgment in its favor by reason of the fact that he or she is or
was an Agent of the Company, or by reason of anything done or not done by him or
her in any such capacity, the Company shall indemnify the Indemnitee against any
amounts paid in settlement of any such Claim and all Expenses actually and
reasonably incurred by him or her in connection with investigating, attempting
to amicably resolve, preparing for, defending, settling or appealing such Claim
if he or she acted in good faith and in a manner he or she reasonably believed
to be in, or not opposed to, the best interests of the Company; except that no
indemnification under this subsection shall be made in respect of any claim,
issue or matter as to which such person shall have been finally adjudged to be
liable to the Company by a court of competent jurisdiction due to willful
misconduct or gross negligence in the performance of his or her duty to the
Company, unless and only to the extent that the court in which such proceeding
was brought shall determine upon application that, despite the adjudication of
liability and in view of all the circumstances of the case, such person is
fairly and reasonably entitled to indemnity for such amounts the court may deem
proper.

 



 

2

 

(b) Reviewing Party. Notwithstanding the foregoing, (i) the obligations of the
Company under Section 1(a) shall be subject to the condition that the Reviewing
Party (as defined in Section 10(e) hereof) shall not have determined that the
Indemnitee would not be permitted to be indemnified under applicable law or
pursuant to Section 8 hereof, and (ii) the Indemnitee acknowledges and agrees
that the obligation of the Company to make an advance payment of Expenses to the
Indemnitee pursuant to Section 2(a) (an “Expense Advance”) shall be subject to
the condition that, if, when and to the extent that the Reviewing Party
determines that the Indemnitee would not be permitted to be so indemnified under
applicable law or Section 8 hereof, the Company shall be entitled to be
reimbursed by the Indemnitee (who hereby agrees to promptly reimburse the
Company) for all such amounts theretofore paid; provided, however, that if the
Indemnitee has commenced or thereafter commences legal proceedings in a court of
competent jurisdiction to secure a determination that the Indemnitee should be
indemnified under applicable law or Section 8 hereof, any determination made by
the Reviewing Party that the Indemnitee would not be permitted to be indemnified
under applicable law shall not be binding and the Indemnitee shall not be
required to reimburse the Company for any Expense Advance until a final judicial
determination is made with respect thereto (as to which all rights of appeal
therefrom have been exhausted or lapsed). The Indemnitee’s obligation to
reimburse the Company for any Expense Advance shall be unsecured and no interest
shall be charged thereon. If there has not been a Change in Control (as defined
in Section 10(c) hereof), the Reviewing Party shall be selected by a majority of
the Board of Directors (excluding the Indemnitee who is a director), and if
there has been such a Change in Control (other than a Change in Control which
has been approved by a majority of the Company’s Board of Directors (other than
the Indemnitee who is a director) who were directors immediately prior to such
Change in Control), the Reviewing Party shall be the Independent Legal Counsel
referred to in Section 1(e) hereof. If there has been no determination by the
Reviewing Party or if the Reviewing Party determines that the Indemnitee
substantively would not be permitted to be indemnified in whole or in part under
applicable law or Section 8 hereof, the Indemnitee shall have the right to
commence litigation seeking an initial determination by the court or challenging
any such determination by the Reviewing Party or any aspect thereof, including
the legal or factual bases therefor, and the Company hereby consents to service
of process and to appear in any such proceeding. Any determination by the
Reviewing Party otherwise shall be conclusive and binding on the Company and the
Indemnitee.

 

(c) Contribution. If the indemnification provided for in Section 1(a) above is,
for any reason other than the statutory limitations of applicable law or as
provided in Section 8, held by a court of competent jurisdiction to be
unavailable to the Indemnitee in respect of any losses, claims, damages,
expenses or liabilities in which the Company is jointly liable with the
Indemnitee, as the case may be (or would be jointly liable if joined), then the
Company, in lieu of indemnifying the Indemnitee thereunder, shall contribute to
the amount actually and reasonably incurred and paid or payable by the
Indemnitee as a result of such losses, claims, damages, expenses or liabilities
in such proportion as is appropriate to reflect (i) the relative benefits
received by the Company and the Indemnitee, and (ii) the relative fault of the
Company and the Indemnitee in connection with the action or inaction that
resulted in such losses, claims, damages, expenses or liabilities, as well as
any other relevant equitable considerations. The relative fault of the Company
and the Indemnitee shall be determined by reference to, among other things,
whether the untrue or allegedly untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or the Indemnitee and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent the
circumstances resulting in such losses, claims, damages, expenses or
liabilities.

 

The Company and the Indemnitee agree that it would not be just and equitable if
contribution pursuant to this Section 1(c) were determined by pro rata or per
capita allocation or by any other method of allocation which does not take into
account the equitable considerations referred to in the immediately preceding
paragraph. No person found guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the U.S. Securities Act of 1933, as amended (the
“Securities Act”)) shall be entitled to contribution from any person who was not
found guilty of such fraudulent misrepresentation.

 



 

3

 

(d) Survival Regardless of Investigation. The indemnification and contribution
provided for in this Section 1 will remain in full force and effect regardless
of any investigation made by or on behalf of the Indemnitee.

  

(e) Change in Control. The Company agrees that if there is a Change in Control
of the Company (other than a Change in Control which has been approved by a
majority of the Company’s Board of Directors who were directors immediately
prior to such Change in Control) then, with respect to all matters thereafter
arising concerning the rights of Indemnitee to payments of Expenses under this
Agreement, any other agreement or under the Company’s Memorandum and Articles of
Association, as amended (the “M&A”), Independent Legal Counsel (as defined in
Section 10(d) hereof) shall be selected by the Indemnitee and approved by the
Company (which approval shall not be unreasonably withheld). The Company agrees
to abide by the determination of the Independent Legal Counsel and to pay the
reasonable fees of the Independent Legal Counsel referred to above and to fully
indemnify such counsel against any and all expenses (including attorneys’ fees),
claims, liabilities and damages arising out of or relating to this Agreement or
its engagement pursuant hereto.

 

(f) Mandatory Payment of Expenses. Notwithstanding any other provision of this
Agreement, to the extent the Indemnitee has been successful on the merits or
otherwise, in the defense of any Claim referred to in Section 1(a) hereof or in
the defense of any claim, issue or matter therein, the Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred by the
Indemnitee in connection herewith.

 

2. Expenses; Indemnification Procedure.

 

(a) Advancement of Expenses. Subject to Section 8 and except as prohibited by
applicable law, the Company shall advance all Expenses incurred by the
Indemnitee in connection with investigating, attempting to amicably resolve,
preparing for, defending, settling or appealing any Claim to which the
Indemnitee is a party or is threatened to be made a party by reason of the fact
that the Indemnitee is or was an Agent of the Company or by reason of anything
done or not done by him or her in any such capacity. The Indemnitee hereby
undertakes to promptly repay such amounts advanced only if, and to the extent
that, it shall ultimately be determined that the Indemnitee is not entitled to
be indemnified by the Company under the provisions of this Agreement, the M&A,
applicable law or otherwise. The advances to be made hereunder shall be paid by
the Company to the Indemnitee as soon as practicable but in any event no later
than thirty (30) days after written demand by the Indemnitee therefor to the
Company.

 

(b) Notice/Cooperation by Indemnitee. The Indemnitee shall give the Company
notice in writing promptly after receipt of notice of commencement of any Claim,
or the threat of the commencement of any Claim, made against the Indemnitee for
which indemnification will or could be sought under this Agreement. Notice to
the Company shall be directed to the Chief Executive Officer of the Company at
the address shown on the signature page of this Agreement (or such other person
and/or address as the Company shall designate in writing to the Indemnitee).

 

(c) No Presumptions; Burden of Proof. For purposes of this Agreement, the
termination of any Claim by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that the Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law. In addition,
neither the failure of the Reviewing Party to have made a determination as to
whether the Indemnitee has met any particular standard of conduct or had any
particular belief, nor an actual determination by the Reviewing Party that
Indemnitee had not met such standard of conduct or did not have such belief,
prior to the commencement of legal proceedings by the Indemnitee to secure a
judicial determination that the Indemnitee should be indemnified under
applicable law, shall be a defense to the Indemnitee’s claim or create a
presumption that the Indemnitee had not met any particular standard of conduct
or did not have any particular belief. In connection with any determination by
the Reviewing Party or otherwise as to whether the Indemnitee is entitled to be
indemnified hereunder, the burden of proof shall be on the Company to establish
that the Indemnitee is not so entitled.

 

(d) Notice to Insurers. If, at the time of the receipt by the Company of a
notice of a Claim pursuant to Section 2(b) hereof, the Company has liability
insurance in effect which may cover such Claim, the Company shall give prompt
written notice of the commencement of such Claim to the insurers in accordance
with the procedures set forth in each of the policies. The Company shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of the Indemnitee, all amounts payable as a result of such action,
suit, proceeding, inquiry or investigation in accordance with the terms of such
policies.

 



 

4

 

(e) Selection of Counsel. In the event the Company shall be obligated hereunder
to pay the Expenses of any Claim, the Company shall be entitled to assume the
defense of such Claim, with legal counsel reasonably approved by the Indemnitee,
upon the delivery to the Indemnitee of written notice of its election to do so.
After delivery of such notice, approval of such legal counsel by the Indemnitee
and the retention of such legal counsel by the Company, the Company will not be
liable to the Indemnitee under this Agreement for any fees of counsel
subsequently incurred by the Indemnitee with respect to the same Claim; provided
that, (i) the Indemnitee shall have the right to employ the Indemnitee’s legal
counsel in any such Claim at the Indemnitee’s expense; (ii) the Indemnitee shall
have the right to employ its own legal counsel in connection with any such
proceeding, at the expense of the Company, if such legal counsel serves in a
review, observer, advice and counseling capacity and does not otherwise
materially control or participate in the defense of such proceeding; and
(iii) if (A) the employment of legal counsel by the Indemnitee has been
previously authorized by the Company, (B) the Indemnitee shall have reasonably
concluded that there is a conflict of interest between the Company and the
Indemnitee in the conduct of any such defense, or (C) the Company shall not in
fact continue to retain such legal counsel to defend such Claim, then the fees
and expenses of the Indemnitee’s legal counsel shall be at the expense of the
Company.

 

3. Additional Indemnification Rights; Nonexclusively.

 

(a) Scope. The Company hereby agrees to indemnify the Indemnitee to the fullest
extent permitted by law (except as provided in Section 8) with respect to Claims
for Indemnification Events, even if such indemnification is not specifically
authorized by the other provisions of this Agreement or any other agreement, the
M&A, or by statute. In the event of any change after the date of this Agreement
in any applicable law, statute or rule which expands the right of a Cayman
Islands company to indemnify a member of its Board of Directors or an officer,
it is the intent of the parties hereto that the Indemnitee shall enjoy by this
Agreement the greater benefits afforded by such change. In the event of any
change in any applicable law, statute or rule which narrows the right of a
Cayman Islands company to indemnify a member of its Board of Directors or an
officer, such change, to the extent not otherwise required by such law, statute
or rule to be applied to this Agreement, shall have no effect on this Agreement
or the parties’ rights and obligations hereunder except as set forth in
Section 8 hereof.

 

(b) Nonexclusively. Notwithstanding anything in this Agreement, the
indemnification provided by this Agreement shall be in addition to any rights to
which the Indemnitee may be entitled under the M&A, any agreement, any vote of
shareholders or disinterested directors, the laws of the Cayman Islands, or
otherwise. Notwithstanding anything in this Agreement, the indemnification
provided under this Agreement shall continue as to the Indemnitee for any action
the Indemnitee took or did not take while serving in an indemnified capacity
even though such Indemnitee may have ceased to serve in such capacity and such
indemnification shall inure to the benefit of the Indemnitee from and after the
Indemnitee’s first day of service as a director or officer with the Company.

 

4. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against the
Indemnitee to the extent the Indemnitee has otherwise actually received payment
(under any insurance policy, M&A or otherwise) of the amounts otherwise
indemnifiable hereunder.

 

5. Partial Indemnification. If the Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for any portion of Expenses
incurred in connection with any Claim, but not, however, for all of the total
amount thereof, the Company shall nevertheless indemnify the Indemnitee for the
portion of such Expenses to which the Indemnitee is entitled.

 

6. Mutual Acknowledgement. The Company and the Indemnitee acknowledge that in
certain instances, applicable law or public policy may prohibit the Company from
indemnifying its directors, officers, employees, controlling persons, agents or
fiduciaries under this Agreement or otherwise.

 

7. Liability Insurance. To the extent the Company maintains liability insurance
applicable to directors and officers, the Company shall use commercially
reasonable efforts to provide that the Indemnitee shall be covered by such
policies in such a manner as to provide the Indemnitee the same rights and
benefits as are accorded to the most favorably insured of the Company’s
directors and officers.

 



 

5

 

8. Exceptions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement:

 

(a) Claims Under Section 16(b). To indemnify the Indemnitee for expenses and the
payment of profits or an accounting thereof arising from the purchase and sale
by the Indemnitee of securities in violation of the provisions of Section 16(b)
of the U.S. Securities Exchange Act of 1934, as amended (the “Exchange Act”), or
any similar provisions of any international, federal, state or local statutory
law;

 

(b) Unauthorized Settlements. To indemnify the Indemnitee hereunder for any
amounts paid in settlement of a proceeding unless the Company consents in
advance in writing to such settlement, which consent shall not be unreasonably
withheld;

 

(c) Unlawful Indemnification. To indemnify the Indemnitee if a final decision by
a court having jurisdiction in the matter shall determine that such
indemnification is not lawful. In this respect, the Company and the Indemnitee
have been advised that the U.S. Securities and Exchange Commission takes the
position that indemnification for liabilities arising under securities laws is
against public policy and is, therefore, unenforceable and that claims for
indemnification should be submitted to appropriate courts for adjudication;

 

(d) Fraud. To indemnify the Indemnitee if a final decision by a court having
jurisdiction in the matter shall determine that the Indemnitee has committed
fraud on the Company;

 

(e) Insurance. To indemnify the Indemnitee for which payment is actually and
fully made to the Indemnitee under a valid and collectible insurance policy; or

 

(f) Company Contracts. To indemnify the Indemnitee with respect to any Claim
related to any dispute or breach arising under any contract or similar
obligation between the Company and the Indemnitee.

 

9. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against the
Indemnitee, the Indemnitee’s estate, spouse, heirs, executors or personal or
legal representatives after the expiration of five (5) years from the date of
accrual of such cause of action, and any claim or cause of action of the Company
shall be extinguished and deemed released unless asserted by the timely filing
of a legal action within such five (5) year period; provided, however, that if
any shorter period of limitations is otherwise applicable to any such cause of
action, such shorter period shall govern.

 

10. Construction of Certain Phrases.

 

(a) For purposes of this Agreement, references to the “Company” shall include,
in addition to the resulting corporation, any constituent corporation (including
any constituent of a constituent) absorbed in a consolidation or merger which,
if its separate existence had continued, would have had power and authority to
indemnify its directors and officers, so that if the Indemnitee is or was or may
be deemed a director or officer of such constituent corporation, or is or was or
may be deemed to be serving at the request of such constituent corporation as a
director or officer of another corporation, partnership, joint venture, employee
benefit plan, trust or other enterprise, the Indemnitee shall stand in the same
position under the provisions of this Agreement with respect to the resulting or
surviving corporation as the Indemnitee would have with respect to such
constituent corporation if its separate existence had continued.

 

(b) For purposes of this Agreement, references to “other enterprises” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on the Indemnitee with respect to an employee benefit plan; and
references to “serving at the request of the Company” shall include any service
as a director or officer of the Company which imposes duties on, or involves
services by, such director or officer with respect to an employee benefit plan,
its participants or its beneficiaries; and if the Indemnitee acted in good faith
and in a manner Indemnitee reasonably believed to be in the interest of the
participants and beneficiaries of an employee benefit plan, the Indemnitee shall
be deemed to have acted in a manner “not opposed to the best interests of the
Company” as referred to in this Agreement.

 



 

6

 

(c) For purposes of this Agreement a “Change in Control” shall be deemed to have
occurred if (i) any “person” (as such term is used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act), other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or a corporation owned
directly or indirectly by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company, becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing more than thirty
percent (30%) of the total voting power represented by the Company’s then
outstanding Voting Securities, (ii) during any period of two (2) consecutive
years, individuals who at the beginning of such period constitute the Board of
Directors of the Company and any new director whose election by the Board of
Directors or nomination for election by the Company’s shareholders was approved
by a vote of at least a majority of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof, or (iii) the shareholders of the Company approve
a merger or consolidation of the Company with any other corporation other than a
merger or consolidation which would result in the Voting Securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least two-thirds (2/3) of the total voting power
represented by the Voting Securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or (iv) the
shareholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of (in one
transaction or a series of transactions) all or substantially all of the
Company’s assets; provided that in no event shall a Change in Control be deemed
to include (A) a merger, consolidation or reorganization of the Company for the
purpose of changing the Company’s state of incorporation and in which there is
no substantial change in the shareholders of the Company or its successor (as
the case may be), or (B) the Company’s first firm commitment underwritten public
offering of any of its securities to the general public pursuant to (x) a
registration statement filed under the Securities Act, or (y) the securities
laws applicable to an offering of securities in another jurisdiction pursuant to
which such securities will be listed on an internationally recognized securities
exchange (the “IPO”).

 

(d) For purposes of this Agreement, “Independent Legal Counsel” shall mean an
attorney or firm of attorneys, selected in accordance with the provisions of
Section 1(e) hereof, who shall not have otherwise performed services for the
Company or the Indemnitee within the last two (2) years (other than with respect
to matters concerning the right of the Indemnitee under this Agreement).

 

(e) For purposes of this Agreement, a “Reviewing Party” shall mean any
appropriate person or body consisting of a member or members of the Company’s
Board of Directors (other than the Indemnitee who is a director) or any other
person or body appointed by the Board of Directors who is not a named party to
the particular Claim for which Indemnitee is seeking indemnification, or
Independent Legal Counsel.

 

(f) For purposes of this Agreement, “Voting Securities” shall mean any
securities of the Company that vote generally in the election of directors.

 

11. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.

 

12. Binding Effect; Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors, assigns, including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business and/or assets of the Company, spouses, heirs, and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all, or a substantial part, of the business and/or assets of the
Company, by written agreement in form and substance reasonably satisfactory to
the Indemnitee, expressly to assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
if no such succession had taken place. This Agreement shall continue in effect
with respect to Claims relating to Indemnifiable Events regardless of whether
the Indemnitee continues to serve as a director or officer of the Company or of
any other enterprise, including subsidiaries of the Company, at the Company’s
request.

 

13. Attorneys’ Fees. Subject to Section 8 and except as prohibited by applicable
law, in the event that any action is instituted by the Indemnitee under this
Agreement or under any liability insurance policies maintained by the Company to
enforce or interpret any of the terms hereof or thereof, the Indemnitee shall be
entitled to be paid all Expenses actually and reasonably incurred by the
Indemnitee with respect to such action if the Indemnitee is ultimately
successful in such action. In the event of an action instituted by or in the
name of the Company under this Agreement to enforce or interpret any of the
terms of this Agreement, the Indemnitee shall be entitled to be paid Expenses
actually and reasonably incurred by the Indemnitee in defense of such action
(including costs and expenses incurred with respect to the Indemnitee
counterclaims and cross-claims made in such action), and shall be entitled to
the advancement of Expenses with respect to such action, in each case only to
the extent that the Indemnitee is ultimately successful in such action.

 



 

7

 

14. Notice. All notices and other communications required or permitted hereunder
shall be in writing, shall be effective when given, and shall in any event be
deemed to be given (a) five (5) days after deposit with the U.S. Postal Service
or other applicable postal service, if delivered by first class mail, postage
prepaid, (b) upon delivery, if delivered by hand, (c) one (1) business day after
the business day of deposit with Federal Express or similar overnight courier,
freight prepaid, or (d) one (1) day after the business day of delivery by
facsimile transmission, with a copy thereof delivered by first class mail,
postage prepaid. Any mail shall be directed, if addressed to the Indemnitee, at
his or her address as set forth beneath his or her signature to this Agreement
and, if to the Company, at the address of its principal corporate offices
(attention: Chief Executive Officer), or at such other address as such party may
designate by ten (10) days’ advance written notice to the other party hereto.

 

15. Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law. Furthermore, to the
fullest extent possible, the provisions of this Agreement (including, without
limitations, each portion of this Agreement containing any provision held to be
invalid, void or otherwise unenforceable, that is not itself invalid, void or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.

 

16. Choice of Law. This Agreement shall be governed by and its provisions
construed and enforced in accordance with the laws of the State of New York, as
applied to contracts between California residents entered into and to be
performed entirely within the State of New York, without regard to the conflict
of laws principles thereof.

 

17. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
the Indemnitee who shall execute all documents required and shall do all acts
that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.

 

18. Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing signed
by the parties to be bound thereby. Notice of same shall be provided to all
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

 

19. No Construction as Employment Agreement. Nothing contained in this Agreement
shall be construed as giving the Indemnitee any right to be retained in the
employment or service of the Company or any of its subsidiaries or affiliated
entities.

 

20. Corporate Authority. The Board of Directors of the Company and its
shareholders in accordance with Cayman Islands law have approved the terms of
this Agreement.

 

[The remainder of this page is intentionally left blank.]

 

 

8

 

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement on and as of the day and year first above written.

      COMPANY:

Kaixin Auto Holdings

a Cayman Islands exempted company

        By:
 
  Name:     Title:         INDEMNITEE:          
 
        Name:           Address:  

 

 

 